DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 1/4/2021. As directed by the amendment: claims 1, 2, 5-11 and 13 have been amended, no claim has been cancelled nor added.  Thus, claims 1-13 are presently pending in this application.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art  Vaure et al. (FR 3046052) discloses an exoskeleton structure (figures 13,16 and 17) comprising a back assembly 22 intended to be attached to a user's back, an arm assembly intended to be attached to the user’s arm, and a shoulder connecting device 3 connecting the back assembly to the arm assembly; the shoulder connecting device 3 comprises a first connecting part 34, a first pivot joint 33 connecting the first connecting part to the back assembly, allowing the first connecting part to rotate with respect to the back assembly about a first axis of rotation parallel to an internal/external axis of rotation of the user's shoulder, a second connecting part 36, a second pivot joint 35 connecting the first connecting part 34 to the second connecting part 36, allowing the second connecting part to rotate with respect to the first connecting part about a second axis of rotation X1 orthogonal to the first axis of rotation (see figures 16 and 17), a third pivot joint 37 connecting the second connecting part 36 to the arm assembly (see figure 17), allowing the arm assembly to rotate with respect to the second connecting part .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUANG D THANH/Primary Examiner, Art Unit 3785